 

Exhibit 10.5

tenth AMENDMENT TO CREDIT AGREEMENT

This Tenth AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of December 20, 2016 by and among Unilife Medical Solutions, Inc., a
Delaware corporation (the “Borrower”), the other Creditor Obligors party hereto
and ROS Acquisition Offshore LP, a Cayman Islands exempted limited partnership
(in its capacity as Lender and Collateral Agent, the “Lender”).

WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of March 12, 2014 (as amended from time to time, the “Credit
Agreement”), pursuant to which the Lender has extended credit to the Borrower on
the terms set forth therein;

WHEREAS, the Borrower has advised the Lender that Holdings intends to issue
$5,000,000 in Amgen Convertible Notes on December 20, 2016;

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement,
as more fully described herein; and

WHEREAS, the Lender is willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement.  This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.  Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Amendment becomes effective, refer to the
Credit Agreement as amended hereby.

2. Consent.  The Credit Obligors hereby agree that the Credit Obligors will
obtain Lender’s written consent prior to closing on a transaction to sell
securities of Holdings to a third party other than Amgen Inc. or any employee of
Holdings or Borrower during the four-month period commencing January 1, 2017 and
ending April 30, 2017.

 

 

 

DC: 6300829-3

--------------------------------------------------------------------------------

 

3. Amendments.  

(a) The following definition in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Amgen Convertible Notes” means the 6.0% Senior Secured Convertible Notes due
2023 issued by Holdings and Borrower pursuant to the Amgen Securities Purchase
Agreement in the principal amount of $30,000,000 on February 22, 2016, in a
principal amount of $10,600,000 on October 24, 2016, in a principal amount of
$5,000,000 on December 20, 2016 and in a principal amount of $10,000,000 on
January 3, 2018.

4. Conditions to Effectiveness of Amendment.  This Amendment shall become
effective upon receipt by:

(a) the Lender of a counterpart signature to this Amendment duly executed and
delivered by the Borrower and each of the other Credit Obligors,

(b) the Credit Obligors of a counterpart signature to this Amendment duly
executed and delivered by the Lender,

(c) the Borrower of $5,000,000 gross proceeds from convertible notes issued by
Holdings and Borrower to Amgen Inc.

5. Expenses.  The Borrower agrees to pay on demand all expenses of the Lender
(including, without limitation, the fees and out-of-pocket expenses of Covington
& Burling LLP, counsel to the Lender, and of local counsel, if any, who may be
retained by or on behalf of the Lender) incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and all other
expenses of the Lender remaining unpaid as of the date hereof.

6. No Implied Amendment or Waiver.  Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Lender
under the Credit Agreement or the other Loan Documents, or alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the other Loan Documents, all of which shall continue in
full force and effect.  Nothing in this Amendment shall be construed to imply
any willingness on the part of the Lender to agree to or grant any similar or
future amendment, consent or waiver of any of the terms and conditions of the
Credit Agreement or the other Loan Documents.

7. Reaffirmation of Security Interests.  Subject to the Intercreditor Agreement,
dated February 22, 2016, among Amgen Inc., Lender and ROS, the Credit Obligors
(i) affirm that each of the security interests and liens granted in or pursuant
to the Loan Documents are valid and subsisting and (ii) agree that this
Amendment shall in no manner impair or otherwise adversely affect any of the
security interests and liens granted in or pursuant to the Loan Documents.

-2-

--------------------------------------------------------------------------------

 

8. Reaffirmation of Guarantee.  Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
the Guarantor’s obligations under the Loan Documents.

9. Press Release.  No Credit Obligor shall, and each Credit Obligor shall
instruct its Affiliates not to, issue a press release or other public
announcement or otherwise make any public disclosure with respect to this
Amendment or the subject matter hereof without the prior consent of the Lender
(which consent shall not be unnecessarily withheld or delayed), except as may be
required by applicable Law (in which case the Credit Obligor required to make
the release or statement shall allow the Lender reasonable time to comment on
such release or statement in advance of such issuance).

10. Waiver and Release.  TO INDUCE THE LENDER TO AGREE TO THE TERMS OF THIS
AMENDMENT, EACH Credit Obligor REPRESENTS AND WARRANTS THAT AS OF THE DATE
HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH
RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

(a) WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

(b) RELEASES AND DISCHARGES THE LENDER, ITS AFFILIATES AND ITS AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND ATTORNEYS (COLLECTIVELY
THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH THE BORROWER EVER
HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

11. Counterparts; Governing Law.  This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this
Amendment.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

[Remainder of Page Intentionally Left Blank]

 

 

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

EXECUTED as a deed by each Australian Subsidiary.

 

Unilife Medical Solutions, Inc.

 

Unilife Corporation

 

 

 

 

 

 

 

By:

/s/ John Ryan

 

By:

/s/ John Ryan

 

Name:

John Ryan

 

 

Name:

John Ryan

 

Title:

President and Chief Executive Officer

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Unilife Cross Farm LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ryan

 

 

 

 

 

Name:

John Ryan

 

 

 

 

 

Title:

President and Chief Executive Officer

 

Executed by Unilife Medical Solutions Pty Limited in accordance with Section 127
of the Corporations Act 2001

 

 

 

 

 

/s/ John Ryan

←

/s/ Stephanie Walters

←

Signature of director

 

 

John Ryan

 

Signature of director/company secretary

(Please delete as applicable)

 

Stephanie Walters

 

Name of director (print)

 

Name of director/company secretary (print)

 

 

Executed by Unitract Syringe Pty Ltd in accordance with Section 127 of the
Corporations Act 2001

 

 

 

 

 

/s/ John Ryan

←

/s/ Stephanie Walters

←

Signature of director

 

 

John Ryan

 

Signature of director/company secretary

(Please delete as applicable)

 

Stephanie Walters

 

Name of director (print)

 

Name of director/company secretary (print)

 

 

Signature Page to Tenth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

ROS ACQUISITION OFFSHORE LP,

   as the Lender

By OrbiMed Advisors LLC, its investment manager

 

 

By:

/s/ Samuel D. Isaly

 

Name:

Samuel D. Isaly

 

Title

Managing Member

 

Signature Page to Tenth Amendment to Credit Agreement